department of the treasury washington dc person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi 04-plr-121764-03 date march internal_revenue_service number release date index number - ------------------------------------------------------------ ------------ ------------------------ ------------------------------- --------------------------------- re ------------------------------------------------------ ------------------------------ ------------------------------------ --------------------- - legend grantor -------------------------------------------------- spouse ------------------------------------------------ trust ------------------------------------------------------- disinterested trustee ------------------- date --------------------- date --------------------------- year ------- dollar_figurew ------------ dollar_figurex ----------- dollar_figurey --------- child a -------------------------------------------- child b ----------------------------------------- child c ------------------------------------------- court ---------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- state -------------------- dear ---------------------------------- this is in response to your date letter and prior correspondence in which you requested rulings concerning the federal estate generation-skipping_transfer and income_tax consequences of the proposed division of three trusts plr-121764-03 facts the facts and representations submitted are summarized as follows on date prior to date grantor established an inter_vivos irrevocable_trust trust and transferred to trust cash in the amount of dollar_figurew bonds valued at dollar_figurex and non-voting common_stock valued at dollar_figurey in year the total value of the transfer was reported by grantor on a timely filed gift_tax_return on which grantor and spouse elected to split the gift_for federal gift_tax purposes no additions or contributions have been made to trust after date at the time trust was established grantor had three living children child a child b and child c and no other issue article ii of trust provides that the trustees are to allocate all property of trust by right of representation among grantor s issue living at the time such property is received by the trustees pursuant to article ii the trustees held the trust property in three separate trusts child a_trust child b_trust and child c trust one for each of the grantor’s children each child’s trust so allocated is to be held and disposed of by the trustees upon the terms set forth in article iii article iiia provides that net_income and principal of each child’s trust is to be paid to grantor s child or child s issue as the disinterested trustee deems desirable for the health education maintenance and support of any one or more of such persons the disinterested trustee may also pay net_income and principal to any other descendant of grantor for health education maintenance or support although the needs of grantor s child and child s issue should be given primary consideration article iiib provides that during grantor s lifetime whenever a gift is made to a child’s trust the child of grantor and each of the child s then living issue shall have the right to make a withdrawal from the principal of that child’s trust the amount which may be withdrawn by the child shall be the lesser_of the amount_of_the_gift and twice the maximum amount then permitted as an annual exclusion from taxable_gifts to a single donee under sec_2503 of the internal_revenue_code the amount which may be withdrawn by each of the issue of such child shall be the lesser_of a the amount_of_the_gift reduced by the amount which may be withdrawn by the child and b twice the maximum amount then permitted as an annual exclusion from taxable_gifts to a single donee under sec_2503 such right shall be exercisable in writing by the holder of the right to withdraw within days after the date of the gift but not later than the end of the calendar_year in which such gift is made article iiic provides that upon the death of a child of grantor the trustees are to pay the remaining principal of the child s trust together with any then undistributed_income in accordance with the exercise by such child of a special_power_of_appointment to the extent such child shall fail to exercise this power_of_appointment the principal and income is to be paid to the child s then living issue by right of plr-121764-03 representation or in default of such issue to grantor s then living issue by right of representation article va provides that a special_power_of_appointment is one exercisable to or for the benefit of grantor s issue living at the death of the holder of the power or thereafter born in such proportions as the holder of the power shall appoint by will article vb provides that each trust shall terminate in all event sec_21 years after the death of the survivor of all of grantor s issue living on the date of trust article xii defines the term athe disinterested trustee to mean all trustees who are not eligible and who are not legally obligated to support any person who is eligible to receive current distributions of income or principal from any trust created under trust each child allowed his her power_of_withdrawal granted under article iiib to lapse in year the trustees petitioned court seeking its approval to divide child a_trust child b_trust and child c trust into separate trusts pursuant to the proposed severance child a1 trust child b1 trust and child c1 trust will hold the assets from child a_trust child b_trust and child c trust attributable to the first dollar_figure of the original contribution to each such trust over which child a child b and child c allowed his her respective withdrawal power to lapse further pursuant to the proposed severance child a2 trust child b2 trust and child c2 trust will hold the assets from child a_trust child b_trust and child c trust attributable to that portion of the original contribution to each such trust in excess of dollar_figure over which child a child b and child c allowed his her respective withdrawal power to lapse the division will be on a fractional basis with each trust receiving an appropriate fraction of each asset held by the trust on date court ordered that the trustees of trust upon receipt of favorable rulings from the internal_revenue_service are authorized to sever each of the three child s trusts allocating each asset on a fractional share basis into two separate trusts the trustees request the following rulings after the severance of child a_trust child b_trust and child c trust i none of the post-severance trusts will be includable in the gross_estate of the grantor or spouse for federal estate_tax purposes ii the assets of child a1 trust child b1 trust and child c1 trust will not be includable in the particular child’s gross_estate for federal estate_tax purposes and iii the assets of child a2 trust child b2 trust and child c2 trust will be includable in the particular child’s gross_estate for federal estate_tax purposes under sec_2041 and b plr-121764-03 the proposed severance of each child s trust will not affect the gst exempt status of child a_trust child b_trust child c trust child a1 trust child b1 trust child c1 trust child a2 trust child b2 trust or child c2 trust the proposed severance of each child s trust will not be treated as a taxable_event for federal_income_tax purposes ruling_request sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of the decedent's death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_consideration in money_or_money's_worth by trust or otherwise under which he or she has retained for life or for any period not ascertainable without reference to his her death or for any period which does not in fact end before his or her death b the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if the possession or enjoyment thereof can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death plr-121764-03 sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such a nature that if it were a transfer of property owned by the decedent such property would be includable in the decedent’s gross_estate under sec_2035 through inclusive sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of the power to the extent that the property that could have been appointed by exercise of the lapsed power during the calendar_year exceeds the greater of dollar_figure or percent of the aggregate value at the time of such lapse of the assets out of which the exercise of the lapsed powers could be satisfied in the present case neither grantor nor spouse retained any interests in child a_trust child b_trust or child c trust for purposes of sec_2036 sec_2037 sec_2038 or sec_2041 accordingly the assets of the post-severance trusts will not be includible in grantor’s or spouse’s gross_estate for federal estate_tax purposes each child allowed his her power_of_withdrawal granted under article iiib of trust to lapse in year pursuant to the proposed severance of each child’s trust child a1 trust child b1 trust and child c1 trust will hold the assets from child a_trust child b_trust and child c trust attributable to the first dollar_figure of the original contribution to each such trust over which child a child b and child c allowed his her respective withdrawal power to lapse the lapse of this withdrawal power was not a release of a general_power_of_appointment under sec_2041 in addition each child has a special_power_of_appointment to appoint the principal of his her respective trust upon his her death under article va of trust to or for the benefit of grantor’s issue living at the death of the powerholder or thereafter born each child’s special_power_of_appointment is not a general_power_of_appointment as defined in sec_2041 accordingly the assets of child a1 trust child b1 trust and child c1 trust will not be includible in the particular child’s gross_estate for federal estate_tax purposes pursuant to the proposed severance of each child’s trust child a2 trust child b2 trust and child c2 trust will hold the assets from child a_trust child b_trust and child c trust attributable to that portion of the original contribution to each such trust in excess of dollar_figure over which child a child b and child c allowed his her respective withdrawal power to lapse under sec_2041 such lapse is treated as a release of a general_power_of_appointment for purposes of sec_2041 and accordingly plr-121764-03 the assets of child a2 trust child b2 trust and child c2 trust will be includible in the particular child’s gross_estate for federal estate_tax purposes ruling_request sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of subchapter_b under section a of the tax_reform_act_of_1986 act and ' a of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and ' b i the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust it is represented that no additions actual or constructive have been made to trust child a_trust child b_trust or child c trust after date the proposed severance of child a_trust child b_trust and child c trust will not result in a shift of any beneficial_interest in such trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed severance will not extend the time for vesting of any beneficial_interest in plr-121764-03 the new trusts beyond the period provided for in the trusts accordingly the proposed severance of child a_trust child b_trust and child c trust will not affect the gst exempt status of those trusts or the resulting trusts child a1 trust child b1 trust child c1 trust child a2 trust child b2 trust or child c2 trust for purposes of chapter ruling_request sec_61 provides that gross_income means all income from whatever source derived sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sectioni1001 a the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite plr-121764-03 in analyzing the instant trust division for sec_1001 to apply there must be a sale or disposition of an interest in property and the property interests exchanged must be materially different a_trust division unless prescribed by the original trust or local law is a deemed sale or disposition of an interest in property in this context a deemed sale or disposition of an interest of property is an exchange of materially different interests in property subject_to sectioni1001 if either the original trust assets are allocated to the post-severance trusts in a non-pro rata manner or the post-severance trusts contain new or additional terms and conditions in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 the present case is distinguishable from revrul_69_486 because all of the assets from child a_trust child b_trust and child c trust will be divided and allocated pro_rata between the post-severance trusts accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the child s trusts a_trust division may also result in the exchange of materially different interests in property if a post-severance trust contains new or additional terms and conditions revrul_56_437 1956_2_cb_507 provides that a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever the joint_interests but do not acquire a new or additional interest as a result thereof the transaction here is similar to the kinds of transactions discussed in revrul_56_437 since the trusts here are to be divided but all other provisions of the trusts will remain unchanged thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries accordingly it is also consistent with the supreme court's opinion in cottage savings to find that the interests of the beneficiaries in the post-severance trusts will not differ materially from their interests in the original trusts the proposed division will not change the interests of the beneficiaries instead the beneficiaries will be entitled to the same benefits after the proposed transaction as before therefore the proposed severance of each child s trust will not constitute a taxable disposition under sec_1001 plr-121764-03 a copy of this letter should be attached to any income estate or generation- skipping transfer_tax returns that you may file relating to these matters in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch office_of_chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes cc -
